Citation Nr: 1307681	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  06-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensation evaluation for left ear hearing loss.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel




INTRODUCTION

The Veteran served on active duty from December 1993 to September 2003.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a June 2004 rating decision, which, in pertinent part, granted service connection for left ear hearing loss, awarding a noncompensable rating, effective October 1, 2003, and denied service connection for a right knee disorder.

The Board has previously considered these claims.  In May 2009, the claims were remanded to the agency of original jurisdiction ("AOJ") for further evidentiary development.  In July 2011, the claims were again remanded for corrective action pursuant to Stegall v. West, 11 Vet. App. 268 (1998) (the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Additional development having now been completed, the claims have been returned to the Board for further appellate proceedings.

The Board notes that a portion of the Veteran's records are contained in the Virtual VA  ("VVA") system.  Instead of paper, a highly-secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

In this case, however, a review of the VVA records show that an additional Supplemental Statement of the Case ("SSOC"), dated on December 12, 2012, contains a review of the issue of entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease ("GERD").  The Board notes, however, that the SSOC was issued erroneously as the claim had already been addressed and denied by the Board in a July 2011 decision; this decision is final.  Subsequent to this Board decision, there is no expression from the Veteran indicating a desire to pursue this matter.  

Finally, the Board notes that, in a January 2013 informal hearing presentation, the Veteran's representative made arguments in support of service connection for residuals of left ear infections, to include ear pain.  See also October 2011 VA examination report (indicating that chronic ostomastoiditis and cholesteotoma worsened while she was on active duty).  Accordingly, the issue of entitlement to service connection for residuals of left ear infections, to include pain, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensation evaluation for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on her part.


FINDING OF FACT

The Veteran's current right knee disorder is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSION OF LAW

The Veteran's current right knee disorder was neither incurred in, nor aggravated by, active military service, and arthritis of the right knee did not manifest to a compensable degree within one year from the date of separation from service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) ( 2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, (regarding the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim), was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.

Here, letters dated March 2004 and May 2006, respectively, informed the Veteran of the types of evidence needed in order to substantiate her service connection claim, the division of responsibility between herself and VA for obtaining the required evidence, and requested that she provide any information or evidence in her possession that pertained to such claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  The May 2006 letter satisfied the requirements of Dingess/Hartman by explaining how VA assigns the effective date and disability rating elements of a claim.  Most recently,  the December 11, 2011 SSOC addressed all pertinent evidence regarding the right knee disability to include the CAPRI records referenced in VVA.


      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, and VA compensation and pension examinations/medical opinions dated in April 2004 and March 2008.  Additionally, the claims file contains the Veteran's statements in support of her claim.  The Veteran has not referenced any outstanding available records that she wanted VA to obtain or that she felt were relevant to her claim that have not already been associated with the claims folder.  

In this respect, the Board also concludes that reasonable efforts to develop evidence for the record have been made.  The Board notes that the Veteran indicated she was treated by the Womack Army Medical Center ("Womack") and Wright Patterson Air Force Base ("Wright AFB") as a dependent of her husband, who is still on active duty.  Although VA made an effort to obtain these treatment records and successfully located and obtained records from the Wright AFB, Womack indicated that no records for the Veteran existed.  VA also requested Womack records from the National Personnel Records Center, which also resulted in a negative reply.  The Board concludes any further efforts to obtain these records would be futile.

Review of the VA examination reports demonstrates that the VA examiners reviewed the pertinent evidence of record, including the Veteran's service and post-service treatment reports, elicited from the Veteran a history of her complaints and symptomatology, performed comprehensive evaluations, and provided clinical findings detailing the clinical findings.  Review of the March 2008 medical opinion further shows that the clinician reviewed the complete evidence of record and provided a basis for his opinion that the Veteran's current right knee disability is less likely than not the result of active military service.  For these reasons, the Board concludes that the examination and opinion reports are adequate upon which to base a decision in this case. 

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.   The appellant has been provided every opportunity to submit evidence and argument in support of her claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran avers that her current right knee disorder, diagnosed as a chronic anterior cruciate ligament tear, is the result of an injury during active duty service.

As an initial matter, review of the Veteran's July 1993 service enlistment examination revealed no abnormalities of the lower extremities.  On the accompanying report of medical history, the Veteran said she did not have or previously have any bone or joint deformities, a "trick" or locked knee, or arthritis, rheumatism or bursitis.  An October 1994 service treatment record shows that she was seen in the family practice clinic for complaints of having twisted her right knee while negotiating the stairs.  An examination revealed mild swelling and pain laterally with no inability to bear weight or ambulate.  Her gait was within normal limits.  There was mild edema with ecchymosis (bruising) over the lateral collateral ligament ("LCL") and some tenderness elicited with lateral stress.  The examiner noted that the knee examination was otherwise within normal limits.  The diagnosis was mild LCL strain with conservative treatment consisting of Motrin, rest, ice, compression and elevation.  The Veteran was advised to limit activity and return for follow-up as needed.  Subsequent service treatment records, however, show no evidence that the Veteran returned for additional treatment or had complaints of a continuing right knee condition.  

Post-service treatment records show no evidence that the Veteran was diagnosed with right knee arthritis to a compensable degree within one year of separation from service.  As such, service connection for right knee arthritis on a presumptive basis is not applicable.

In April 2004, the Veteran was afforded a VA general medical examination.  Examination of the right knee revealed no swelling, tenderness or warmth.  Flexion and extension were within normal limits without pain.  There was no instability and Lachman's and drawer signs were negative.  The examiner noted that the examination of the right knee revealed normal findings.  

A November 2004 treatment record from Wright AFB shows that, during a visit for medicine refill and renewal, an examination revealed swelling of the right knee, which the clinician noted as status-post trauma from three years earlier.  An x-ray revealed normal findings.  

A November 2005 treatment record from Wright AFB shows that, during an examination, the Veteran's right knee showed positive Lachman's sign.  The medial collateral ligament, LCL, anterior cruciate ligament, and posterior collateral ligament were all intact.  McMurray's test was negative and there was full range of motion.  The diagnosis was right knee derangement not otherwise specified.  An magnetic resonance imaging ("MRI") performed in December 2005 suggested a probable chronic tear of the anterior cruciate ligament.  A March 2006 letter from C. Ware, M.D., indicates a belief that the Veteran had a right knee anterior cruciate ligament tear pending review of the MRI results.  A June 2006 treatment report from Mishawaka Orthopedics shows a definitive assessment of anterior cruciate ligament tear with a plan for surgical reconstruction.  

In January 2008, the Veteran was seen at Mishawaka Orthopedics for a second opinion regarding her right knee.  In the subjective history portion of the evaluation, the physician noted that the Veteran reported having injured her knee in 1994 during service and having been diagnosed at that time with an anterior cruciate ligament tear, which she said she did not have fixed because of constant transferring and/or relocation during service.  An x-ray revealed well-maintained joint spaces and a November 2007 MRI showed evidence of complete tear of the anterior cruciate ligament with evidence of a medial meniscus tear as well.  The diagnosis was chronic right knee anterior cruciate ligament deficiency with medial meniscus tear.

In March 2008, the VA obtained a medical opinion as to whether the Veteran's right knee chronic anterior cruciate ligament tear was caused by, or otherwise related to her in-service right knee LCL strain.  After reviewing the complete claims folder, including the Veteran's service treatment records, post-service treatment records and 2004 VA medical examination report, the clinician opined that it was less likely than not that the Veteran's anterior cruciate ligament tear was a result of her 1994 right knee LCL strain in service.  In this regard, he explained that findings for any injury to the collateral ligament would have been self-evident at the time of the initial injury in service.  

Also of record are VA treatment records, dated through June 2011, which show that the Veteran underwent continuing treatment for a diagnosis of fibromyalgia, including painful back and shoulder joints.  These records also show a history of her having undergone a right knee anterior cruciate ligament repair, however, there are no records showing continuing treatment for the right knee.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

Having reviewed the complete claims folder, the Board finds the probative evidence of record to be against the Veteran's claim of entitlement to service connection for a right knee disorder.

The Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

With regard to granting service connection on a direct basis, the Board finds the most probative evidence to be the March 2008 opinion from the VA physician, who, after reviewing the Veteran's service and post-service treatment records, including the 2004 VA examination report, concluded that it was less likely than not that her current right knee problems were related to, or a result of her 1994 right knee LCL strain in service.  

In this respect, the Board notes that, although the Veteran apparently told her physician at Mishawaka Orthopedics that she had been diagnosed with an anterior cruciate ligament tear in 1994 during service, as discussed above, there is no evidence in the Veteran's service treatment records to suggest that she either sustained an anterior cruciate ligament tear or strain during service, or was plagued with chronic right knee problems following her October 1994 mild LCL strain.  Indeed, during her April 2004 VA examination, the right knee evaluation demonstrated normal findings with no diagnosis of an LCL or anterior cruciate ligament abnormality.   It was not until November 2005 that an MRI revealed findings of a torn anterior cruciate ligament.  At that time, however, it was specifically noted that the LCL, the ligament that was mildly strained in service, was intact.  

Moreover, other than the Veteran's own assertions concerning the etiology of her right knee condition, there is simply no evidence that her current chronic anterior cruciate ligament tear is the result of her mild LCL strain in service.  In this respect, the Board acknowledges that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that knee pain and instability are symptoms that the Veteran, as a layperson, is competent to report.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, while laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), it is improbable that a layperson would know which symptoms are associated with a specific injury of such a complex structure as the human knee.  

For these reasons, the Board finds the probative evidence of record to be against the Veteran's claim of entitlement to service connection on a direct basis for a right knee disorder.  Moreover, as noted above, as there is no evidence to show that the Veteran was diagnosed with right knee degenerative arthritis to a compensable degree within one year of separation from service, the Board also finds against granting service connection on a presumptive basis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for right knee disorder is denied.


REMAND

The Veteran's left ear hearing loss has been assigned a noncompensable disability evaluation.  She contends, however, that her disability is of greater severity than the current rating contemplates.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

As discussed above, a portion of the Veteran's records are contained in the electronic VVA system.  Review of VVA treatment records, however, reveals additional evidence pertaining to the Veteran's left ear hearing loss disability (in the form of Compensation and Pension Records Interchange ("CAPRI") treatment reports) that does not appear to have been considered by the RO.  Moreover, review of these records reveals evidence in the form of outstanding audiological evaluations, including a March 2012 VA clinical evaluation (possibly including an audiogram) and a November 2012 compensation and pension examination report that were not addressed by the RO.  As there is no indication that the AOJ ever considered these records, corrective action in the form of an SSOC is required.  See 38 C.F.R. § 19.31 (the AOJ will furnish the appellant and his or her representative, if any, with an SSOC if it receives additional pertinent evidence after the most recent SSOC has been issued or a prior SSOC is inadequate).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the VVA electronic claims folder, including the CAPRI records, to ensure all evidence pertaining to the Veteran's left ear hearing loss, to include a March 2012 VA clinical evaluation and a November 2012 compensation and pension examination report, has been considered in conjunction with his appeal.  The AMC should then readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


